Opinion of the Court
EVERETT, Chief Judge:
On January 15 and 24, 1979, appellant was tried at Fort Riley, Kansas, before a special court-martial composed of officer members. Contrary to his pleas, the court found that he had sold 49 grams of marihuana and possessed 114 grams on the evening of October 16, 1978, in violation of Article 134 of the Uniform Code of Military Justice, 10 U.S.C. § 934. He was sentenced to a bad-conduct discharge, confinement at hard labor for 6 months, forfeiture of $275 pay per month for 6 months, and reduction to the lowest enlisted grade. After his conviction had been upheld by all intermediate reviewing authorities, we granted review (9 M.J. 122) of these two issues:
A
THE MILITARY JUDGE ERRED BY ADMITTING, OVER DEFENSE OBJECTION, A LABORATORY REPORT THAT HAD NOT BEEN SHOWN TO BE PRODUCED WITHIN THE REGULAR COURSE OF BUSINESS OF THE EVALUATING LABORATORY.
B
PROSECUTION EXHIBITS 2 AND 4 (THE ALLEGED MARIHUANA) WERE INADMISSIBLE BECAUSE THE GOVERNMENT FAILED TO ESTABLISH A COMPLETE CHAIN OF CUSTODY OVER THIS FUNGIBLE SUBSTANCE.
A
As to the issue listed first, we disagree with appellant’s claim that the laboratory report (prosecution exhibit 8), which reported the analysis of the substance as marihuana, was inadmissible as a business record entry simply because “[n]o government witness testified or even hinted at what was the normal business of the laboratory” or “that the laboratory report . . . was made in the regular course of that *131business.”1 United States v. Vietor, 10 M.J. 69 (C.M.A.1980), is clearly dispositive against appellant. Also in Vietor, “no one from the laboratory testified during the trial, although trial defense counsel objected to the report on the ground it was not properly authenticated.” Id. at 70. However, since the evidence showed that the suspected contraband had been sent by registered mail to the criminal investigation laboratory for chemical analysis, judicial notice could be taken of the fact
that a “crime laboratory” is a place in which scientific methods and principles are applied in the testing and analysis of various items in connection with the detection and prosecution of crimes. Cf. Webster’s Third New International Dictionary, 1963 Unabridged Edition, page 1260. Obviously, the regular course of the laboratory’s business is to record the results of its analysis and make its report to those concerned. From the file number and tenor of the report involved here, we are satisfied that it was made in the regular course of the laboratory’s business. We conclude therefore that the exhibit falls within the business entry exception to the hearsay rule.
Id. at 70-71. Since the record here shows that the suspected marihuana had been sent by registered mail to the United States Army Criminal Investigation Laboratory for chemical analysis, “the normal business of the laboratory” could be judicially noted. Therefore, testimony from a person who worked at the crime laboratory was not essential for the admission of a laboratory report under the business record entry exception. See para. 144c, Manual for Courts-Martial, United States, 1969 (Revised Edition).
Nonetheless, absent a defense waiver, a laboratory report must be properly authenticated before it can be admitted as evidence. Para. 143h, Manual, supra; United States v. Strangstalien, 7 M.J. 225, 228 (C.M.A.1979). Here appellant further contends 2 that
[t]he accompanying certificates purporting to be authentication by the Records Manager at the United States Army Criminal Investigation Laboratory — CO-NUS is also insufficient to qualify the laboratory reports as valid business entries because, unlike the situation in Strangstalien, the defense counsel made a timely objection to all of the evidence as hearsay.
Of course, even if we assume arguendo that this statement is true, the testimony of Special Agent Jones established that the report had been properly “authenticated as a business entry” as required by paragraph 144c, Manual, supra. Jones explained that, as the evidence custodian at the local CID office, he received laboratory requests from agents who had turned in evidence to him. Thus, he was quite familiar with the procedure for submitting evidence to the United States Army Criminal Investigation Division Laboratory, at Fort Gordon, Georgia. As to the lab report offered in evidence, he recounted that he had sent the evidence by registered mail to the laboratory for examination by a chemist to determine exactly what the substance was and that the laboratory had mailed back the report by registered mail. Upon opening the package, Jones “verified what was returned to [him] actually matched what was supposed to have been returned.” For example, the case number on the laboratory reports matched those on the property evidence receipts, and the “registered mail number in the report” corresponded with the registered mail number on Jones’ letter. Moreover, according to Jones, “there is a description of the items that were submitted by them and examined and it matches the description of the items on the DA Form 4137.” Thus, the witness sufficiently demonstrated that the laboratory report was genuine and “came through a reliable source from a” laboratory which prepared such reports in the regular course of its business, cf. para. 144e, Manual, supra; so we conclude that it was properly *132admitted into evidence under the business record entry exception.
B
As to the issue listed second, appellant claims that “a complete chain of custody” was not established as to any of the marihuana that he allegedly possessed or sold to a military police investigator. Moreover, he contends that persons from the United States Army Criminal Investigation Laboratory should have been called by the Government to testify about their handling of the evidence and that their testimony was especially indispensable since, although the suspected marihuana had been mailed to the laboratory in a plastic bag in which it was originally contained, it was all lumped together when returned from the laboratory.3 Therefore, appellant argues that, since the marihuana had become fungible, none of the prior handlers of the evidence “could testify [without these witnesses’ testimony] that this lump of alleged marihuana was the same substance which they seized on 16 October 1978” from him.4
Again we must disagree with appellant’s claim. First, this Court has never required personnel from the criminal investigation laboratory to testify in order to establish a sufficient chain of custody over the evidence. On the contrary, we explicitly and repeatedly have observed that, so far as the laboratory is concerned,
we presume the regularity of procedure in the handling and storage of the specimens to insure absolute identity between the items received, then analyzed, and this subsequent representation in the written report. This is, furthermore, in accord with the well-established rule of law that without a contrary showing, the presumption of regularity supports the official acts of public officials.... [W]e presume regularity in the chemical laboratory business handling of the specimen absent contrary showing.
United States v. Strangstalien, supra at 229 (footnote omitted). Accord, United States v. Nault, 4 M.J. 318, 320 n.8 (C.M.A.1978). See United States v. Lane, 591 F.2d 961, 962 (D.C.Cir.1979); Gallego v. United States, 276 F.2d 914, 917 n.2 (9th Cir. 1960).
Of course, if appellant had affirmatively requested that the analyst who prepared the laboratory report be called as a witness in order “ ‘to examine him as to his competency and as to the regularity of the procedure employed,’ ” this would have been altogether a different matter. United States v. Vietor, 10 M.J. 69, 76 (C.M.A.1980) (Everett, C. J., concurring in the result); United States v. Strangstalien, supra; United States v. Miller, 23 U.S.C.M.A. 247, 250, 49 C.M.R. 380, 383 (1974); United States v. Evans, 21 U.S.C.M.A. 579, 582, 45 C.M.R. 353, 356 (1972). However, in the case at hand, the defense counsel did not request the presence of the analyst although the military judge specifically reminded him that “you are free to question the qualifications of the examiner and given that right you are free to call the examiner as a witness if you so desire.” Instead, defense counsel retorted that “[t]he defense does not have the burden of showing that [the analyst] is not [an expert], the defense can remain silent and do nothing.” In light of counsel’s reply, we agree with the military judge that the defense counsel was “not requesting the person as a witness.” Cf. United States v. Vietor, supra.
C
Finally, we perceive no problem with the handlers’ in-court identification of the marihuana as being the same marihuana that appellant possessed or sold. While in one sense the marihuana was “fungible” 5 *133when it came back from the crime laboratory, nevertheless the witnesses identified the marihuana by showing a continuous chain of custody over the substance. See United States v. Parker, 10 M.J. 415, 416-17 (C.M.A.1981); United States v. Nault, supra. Almost in textbook fashion every handler of the suspected marihuana accounted for his handling of the evidence from the time it was bought or seized from the appellant up to the time it was sent to the laboratory by the evidence custodian.6 The various handlers further testified that the substance had been secured. Indeed, the evidence custodian testified that he had secured the evidence in his “drug safe within the evidence room” until court on the morning of the trial; the evidence was out of his safe only when he sent it by registered mail to the crime laboratory. Even then, according to the evidence custodian, he knew that the returned marihuana was the same marihuana that he had sent to the laboratory because “there is a description of the items that were submitted by them and examined and it matches the description of the items on the DA Form 4137.” In addition, the original bags from which the marihuana had been taken and the other paraphernalia that had been sent to the crime laboratory along with the suspected marihuana also came back with the lump of marihuana. These bags had been conspicuously marked with initials, time, and date following seizure of the plastic packets. See, e. g., United States v. Lewis, 11 M.J. 188 (C.M.A.1981). Furthermore, witnesses testified that the “lumped” marihuana appeared to have been the same substance and “about the same amount.” Under these circumstances, the marihuana had properly been identified as the same marihuana obtained originally from appellant.
We have found no evidence that the marihuana had been tampered with or changed in important respects. See United States v. Lewis, supra at 193. The evidence custodian agreed that the specimens “were virtually in the same condition” when he received them back from the laboratory. Moreover, no evidence to the contrary appears in the record. Therefore, the trial judge could reasonably have concluded that the evidence had not been tampered with.
D
Defense counsel properly objected to admission of two chain-of-custody receipts and expressly relied on footnote 7 of this Court’s opinion in United States v. Nault, 4 M.J. 318 (C.M.A.1978). The objection was well founded, and, over defense objection, the statements in the documents could not be used to establish the truth of the matters stated therein. However, as in United States v. Madela, 12 M.J. 118 (C.M.A.1981), the chain-of-custody receipts prepared on DA Form 4137 contained references to the same markings on the evidence which identified the physical evidence offered at trial; in turn, the CID case number on the receipt corresponded to the contributor case number on the lab report. Thus the physical evidence identified by government witnesses was linked to the laboratory analysis of that evidence.
We note also that, as in United States v. Jessen, 12 M.J. 122 (C.M.A.1981), appellant did not deny that the substance seized from him was marihuana. Instead, as to the sale charge, he contested his knowing participation in the sale; as to the charge of possession, he testified that the marihuana found in his room really belonged to his roommate. Under these circumstances, any error committed in the admission of the chain-of-custody receipts was not prejudicial to appellant. Cf. United States v. White, 9 M.J. 168 (C.M.A.1980).
E
Accordingly, we affirm the decision of the United States Army Court of Military Review.

. Final Brief of the Appellant, p. 11.


. Id.


. One of the military police investigators testified that “they were taken out of these bags to lift the fingerprints off the bags and the marihuana was placed in this bag by the lab.”


. Final Brief of Appellant, p. 7.


. As noted in United States v. Parker, 10 M.J. 415, 416 (C.M.A.1981), “the evidence is fungible .. . when it does not possess characteristics which are fairly unique ‘and readily identifiable.’ United States v. Nault, 4 M.J. 318, 319 (C.M.A.1978).”


. See Final Brief of Appellant, pp. 2-3.